Citation Nr: 0725846	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  01-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from March 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2001 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The RO granted service connection for bilateral hearing loss 
in its February 2001 Rating Decision with a noncompensable 
rating, effective June 12, 2000.

The Board also notes in this case that two issues were 
certified for appeal. The second issue involved a service 
connection claim for post-traumatic stress disorder (PTSD).  
A thorough review of the claims file shows that the veteran 
was granted service connection for PTSD in a Rating Decision 
dated August 2001.  The veteran's PTSD was evaluated as 10 
percent disabling, effective June 12, 2000.  Therefore, this 
issue is no longer before the Board for consideration.


FINDING OF FACT

Authorized VA audiological examination results demonstrate 
Level I hearing loss in both the right ear and in the left 
ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that the RO should have 
increased his service-connected disability rating for 
bilateral hearing loss.  In particular, the veteran asserts 
that his hearing loss has gotten worse because "I've been 
wearing these hearing aids since o/a 1989."

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations. 38 U.S.C.A.§ 1155; 38 C.F.R. §§ 
3.321(a), 4.1.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings." See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

Disability evaluation for hearing impairment is derived from 
the mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.85(h) are used to calculate the 
rating assigned.  Table VIa is used to assign a rating based 
on puretone threshold average alone where, because of 
language difficulties, inconsistent speech discrimination 
scores, etc., the examiner certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, or when indicated under 38 C.F.R. § 4.86.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

The results are analyzed using tables contained in 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Table VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

For exceptional patterns of hearing impairment, 38 C.F.R. § 
4.86 provides that:

(a) When the puretone threshold at each 
of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or VIa, whichever 
results in the higher numeral.  Each 
ear will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or VIa, 
whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

The Board has considered the full history of the veteran's 
hearing loss disability.  The veteran's hearing loss 
disability has not significantly changed throughout the 
appeals process and a uniform evaluation is warranted in this 
case.  The veteran underwent a VA audiological examination in 
July 2000.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
55
60
LEFT
10
15
25
65
70

The average puretone hearing loss at that time was 38 
decibels in the right ear and 44 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 96 percent in the right ear and 100 percent in the left 
ear. 

The treating audiologist noted that the puretone audiometry 
results indicated "moderate to moderately severe high 
frequency sensorineural hearing loss for the right ear and a 
moderately severe high frequency sensorineural hearing loss 
for the left ear."  Based on the audiological results, the 
treating audiologist did not recommend any follow-up care.

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the July 2000 VA examination 
correspond to category I, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86, is not shown.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for bilateral hearing loss are not met.

The Board also notes that the veteran underwent a second VA 
hearing examination in May 2007.  The veteran denied any 
significant change in his audiological history since the July 
2000 VA hearing examination.  Puretone thresholds, in 
decibels, were as follows for the May 2007 examination:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
65
75
LEFT
15
20
20
65
75

The average puretone hearing loss at that time was 48 
decibels in the right ear and 45 decibels in the left ear.  
Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 96 percent in the left 
ear. 

The treating audiologist noted that the puretone audiometry 
results indicated "severe high frequency sensorineural 
hearing loss" in the right ear and "severe high frequency 
sensorineural hearing loss" in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the average 
puretone thresholds and speech recognition scores for the 
right ear demonstrated during the May 2007 VA examination 
correspond to category I, and the scores for the left ear 
correspond to category I.  The intersection point for these 
categories under Table VII shows that the hearing loss does 
not exceed the levels contemplated for the currently assigned 
noncompensable rating.  Additionally, an exceptional pattern 
of hearing loss, which would warrant evaluation under 38 
C.F.R. § 4.86, is not shown.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for bilateral hearing loss are not met.

The Board also notes that included in the veteran's claims 
file are the results of three private hearing examinations 
administered in August 1989 and August 1992 by the Miracle 
Ear Center, as well as an examination in May 2000 by 
Northwest Alabama Ear, Nose, and Throat, Inc.  Even if the 
Board accepts the validity of these various private 
examination results under 38 C.F.R. § 4.85(a), the 
intersection points for these categories under Table VII show 
that the hearing loss still does not exceed the levels 
contemplated for the currently assigned noncompensable 
rating.

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
hearing loss, that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating. Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338, 
339 (1996).

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify, pursuant to the Veterans Claims 
Assistance Act (VCAA), the veteran and any representative of 
any information, medical evidence, or lay evidence not 
previously provided to the VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the veteran and which portion VA will attempt to 
obtain on the veteran's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence the 
veteran is expected to provide; and (4) request or tell the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of the duty to 
notify the veteran have been fully satisfied. See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The Board notes that while 
the veteran filed the original service connection claim in 
June 2000, he did not receive VCAA notification until May 
2007.   The letter from the RO dated May 2007 informed the 
veteran of the type of evidence needed to substantiate his 
increased rating claim as well as an explanation of what 
evidence the veteran was to provide to VA in support of his 
claim and what evidence VA would attempt to obtain on his 
behalf.  The letter also asked that the veteran provide any 
evidence in his possession that pertains to the claim. 

While the RO's May 2007 letter was issued after the rating 
decision, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
notes that the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any Agency 
of Original Jurisdiction (AOJ) action or decision, only 
finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice with 
respect to that claim does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
request for a higher rating.  

After the notice was provided to the veteran in this 
instance, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the veteran in 
May 2007.  Moreover, the RO notified the veteran in a July 
2007 letter that his appeal had been certified to this Board 
for review.  The veteran was informed at that time that he 
had 90 days from the date of the July 2007 letter to submit 
additional evidence in support of his claim or until the 
Board issues a decision. See 38 C.F.R. § 19.36.  The veteran 
did not submit any additional information and evidence since 
May 2007.    

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his increased rating claim, and he was provided 
with notice in a May 2007 letter from the RO of the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  

In sum, the Board finds that any deficiency in the notice to 
the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  The 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions and the communications provided 
to the veteran by the VA over the course of this appeal, he 
is found to be reasonably expected to understand from the 
notices provided what was needed.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained, and he was afforded a VA examination as part of his 
increased rating claim.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of the evidence is required
 

ORDER

A compensable initial disability rating for bilateral hearing 
loss is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


